Citation Nr: 1522429	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Baltimore, Maryland Department of Veteran Affairs (VA) Regional Office (RO).  In March 2014, the case was remanded for further development by another Veterans Law Judge (VLJ); it is now before the undersigned.
 

FINDING OF FACT

The Veteran is shown to have a current diagnosis of lumbar disc degeneration with spondylolisthesis; his current lumbar disc degeneration with spondylolisthesis was not manifested in service or in the first postservice year and is not shown to be otherwise related to his military service or injuries therein.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the July 2014 supplemental statement of the case (SSOC).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice VA treatment records have been secured.  The Board acknowledges that the record shows the Veteran underwent low back surgery in 1980 and that no records of such operation are associated with the Veteran's claims file.  However, the Veteran has not provided the requisite identifying information for the relevant providers in order to obtain VA assistance in procuring those records.  Notably, the primary value such records would present to the Veteran's claim would be in showing continuity of symptoms since discharge from military service, and the Veteran has expressly denied such continuity, as he reports (in records discussed further below) that he did not begin to experience chronic back problems until his 30s.  Thus, to the extent that any records of private treatment may remain outstanding, VA's duty to assist is met.  The ultimate burden is on the Veteran to ensure that such records are submitted for consideration.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In March 2014, the Board remanded this matter for a VA examination addressing the nature and likely etiology of the Veteran's low back disability.  In May 2014, pursuant to the remand directives, a VA examination was conducted.  As that examination report reflects consideration of the entire record and relevant medical history, and the opinions therein include a rationale citing to supporting factual evidence, it is adequate for rating purposes, and the Board finds the Agency of Original Jurisdiction (AOJ) has substantially complied with the May 2014 remand.  The Board notes that the Veteran has submitted an additional statement since the issuance of the July 2014 SSOC.  However, he waived his right to initial consideration of such state by the AOJ in an August 2014 correspondence.  Thus, the Board concludes that the record includes adequate medical evidence to support a decision on the merits; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he sustained several minor back injuries during service that have since developed into his current low back disability.  

The Veteran's STRs are silent for any treatment, complaints, or findings related to a low back disability.  Notably, on separation examination, all systems were found to be normal.  A March 2005 VA treatment record shows the Veteran reported a history of back problems, described as aches and pains.  In October 2005, VA computed tomography (CT) scans showed evidence of degenerative changes in the lower thoracic vertebral bodies.  In February 2006, CT scans showed evidence of multilevel degenerative changes in the lower thoracic spine.  Subsequent CT scans confirm these findings.  In March 2006, the Veteran reported a history of low back surgery.  VA records include several notations of a low back operation in 1980.  In February 2007, the Veteran was diagnosed with low back pain and radiculopathy.

In his original May 2008 claim for benefits, the Veteran reported that he was a loadmaster on a C-118 aircraft and, during flights, the plane would hit air pockets and fall several hundred feet, causing him to be glued to the roof of the cabin.  He also stated that he would be bounced back and forth in the cabin during turbulent weather.  A May 2008 statement from his wife indicated that the Veteran had back problems and could not sit, stand, or walk for long periods of time.  In February 2010, the Veteran added that, when his aircraft would hit air pockets or turbulence, he and the cargo would be thrown up against the ceiling and later come crashing to the floor when the plane was righted.  He reported that as a result he "was injured and didn't realize it until I was around 30 years old when I started having back problems . . . ."  He acknowledged that he did not report to sick bay for injuries because he did not want to be held back and lose the crew he was working with.  He also reported that, at the time, he was young and felt "bulletproof."

In May 2010, magnetic resonance imaging (MRI) showed narrowing of the L5 to L6 and L6 to S1 vertebrae, with mild spondylolisthesis at L5 on L6.  In September 2010, the Veteran submitted a newspaper article indicating that federal accident statistics showed severe turbulence during flights was a leading cause of serious mid-air injuries.  He also submitted a list of men who served as loadmasters with him, and stated that they all received what they believed to be minor injuries at the time, and were taught not to complain about them.  However, he alleged that these problems developed into more serious issues later in life.  

In October 2013, the Veteran's representative contended that the Veteran's current back disability is related to injuries sustained while serving as a loadmaster aboard an aircraft, which involved being thrown about the aircraft on several occasions.  In February 2014, the Veteran stated that, after discharge, he drove a truck for most of his working life, which involved very little high-impact physical activity.  

On April 2014 VA examination, the Veteran was diagnosed with lumbar disc degeneration and lumbar spondylolisthesis since 2010.  The Veteran reported his back condition started in the 1960s while working as a loadmaster in the military.  He reported that, while in a plane, turbulence would cause him to be thrown into the ceiling, hitting his head and compressing his spine.  He would then fall to the ground, landing on his feet or his side with equipment falling around him.  The Veteran also reported that he initially did not have back pain, but as time went on he began to have a dull ache in his back.  He stated that he now has constant back pain radiating through his left leg.  He was diagnosed with spondylolisthesis and degenerative changes of the back in 2010.  The examiner opined that it was less likely than not that the Veteran's back condition was caused by his military service, citing a lack of evidence documenting a history of a back condition since service.  Furthermore, the examiner noted the Veteran had other risk factors for poor back health (i.e., age and stress from driving trucks).

The evidence clearly shows that the Veteran has a current low back disability, as he was diagnosed with lumbar disc degeneration and spondylolisthesis on April 2014 VA examination.  However, STRs are silent as to any diagnoses for chronic low back disabilities and the Veteran has reported that he did not start having back problems until he was 30 years old (in 1973, approximately 10 years after service).  Therefore, service connection on the basis that his current low back disability began during service and has persisted is not warranted.  

Furthermore, while the Veteran's arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), nothing suggests it first manifested during service or in the first postservice year.  Similarly, nothing of record suggests he has had continuous symptoms of arthritis since discharge.  Again, the Veteran himself does not assert that he had back problems until approximately 10 years after service.  Therefore, there is also no basis for awarding presumptive service connection for the Veteran's lumbar disc degeneration with spondylolisthesis as a chronic disease pursuant to 38 U.S.C.A. § 1112 or under the theory of continuity of symptomatology.  Consequently, what must be shown in order to substantiate the Veteran's claim is that his current lumbar disc degeneration with spondylolisthesis is otherwise related to his military service, or an injury or event therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

To that end, although STRs contain no evidence of treatment, complaints, or diagnoses related to low back injuries or disabilities, the Veteran has consistently reported being thrown about an aircraft during military service.  As the Veteran is competent to report matters of which he has personal knowledge and his accounts have been consistent throughout the record, the Board finds they are both competent and credible evidence of such incidents.  The Board has considered the statements of the Veteran which relate his current low back disability to these incidents in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a low back disorder, falls outside the realm of common knowledge of a lay person.

The only competent medical opinion of record addressing a relationship between the Veteran's current lumbar disc degeneration with spondylolisthesis and his military service is found in the April 2014 VA examination report, and is negative, or, at the very least, reflects that such an opinion cannot be provided based on the evidence.  The examiner acknowledged the Veteran's reports of the incidents in service, but found that "[w]ithout a documented history of a back condition, it is impossible to say if his back condition started in service."  The basis for the inability to provide the opinion (the lack of documentation of back problems in service or for many years thereafter which was acknowledged by Veteran in his statements that his back problems did not begin until approximately 10 years after service) is apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that the Board can rely on an examiner's conclusion that an opinion would be speculative only where the examiner explains the basis for his opinion or the basis otherwise is apparent in the Board's review of the evidence).  Absent any medical evidence or lay statements indicating any back problems in service or for 10 years thereafter, it is less likely than not (less than a 50 percent probability) that the Veteran's current problems are related to his duties as a loadmaster in the military.  Further, the examiner provided an alternate etiology for the Veteran's current back problems-"age and stress on his back from driving trucks."  The examiner explained that "[h]e would experience pain in his back while at work with prolonged sitting."  As the April 2014 opinion includes a rationale that clearly reflects familiarity with the Veteran's history and cites to supporting factual evidence, it is highly probative evidence in this matter.  Absent any other medical opinions to the contrary, it is also persuasive.  Therefore, service connection, on the basis that the Veteran's current lumbar disc degeneration with spondylolisthesis is otherwise related to injuries sustained during his military service, is also not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


